Citation Nr: 0309081	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  97-20 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for maxillary sinusitis 
with left nasal polyps, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
maxillary sinusitis with left nasal polyp.  In a decision of 
March 1997, the RO concluded that the veteran had not 
submitted a timely appeal to the September 1995 RO decision.  

A Travel Board hearing was held before the undersigned in 
January 1999, addressing the issue of timeliness of the 
September 1995 RO decision.  The Board found that a timely 
appeal was submitted to the September 1995 RO decision, 
denying an increased rating for maxillary sinusitis with left 
nasal polyp.  In August 1999, the Board remanded the instant 
claim for further development.  

This case has been advanced on the docket because of 
administrative delay in docketing the appeal.  38 C.F.R. 
§ 20.900(c) (2002).


REMAND

The veteran and his representative maintain that the 
veteran's maxillary sinusitis with left nasal polyp is more 
severe than the current evaluation reflect.  

The veteran underwent a VA examination for the aforementioned 
disability in November 1999.  It has been more than three 
years since the veteran has undergone VA examination for his 
service-connected sinusitis.  During this appeal, there has 
been a regulatory amendment regarding the scheduler criteria 
evaluating respiratory system.  The veteran was notified.  
However, since the veteran has not been examined recently, he 
needs to undergo further examination.  

Additionally, during the pendency of this appeal there has 
been a significant change in the law; i.e., the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  Among other 
things, this law redefines the obligations of VA with respect 
to notice and the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 

The RO has not notified the veteran of the VCAA provisions, 
what assistance VA would provide, what evidence, if any, the 
veteran should provide or readjudicate his claim pursuant to 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The veteran should be afforded a VA 
sinus examination to determine the 
current severity of his service-connected 
sinus condition.  All indicated studies 
deemed necessary by the examiner should 
be performed.  The examination report 
should include all findings necessary to 
evaluate the veteran's sinus disorder 
under both the old and new criteria.  

2.  Assure that all notice and 
development required by the VCAA has been 
done, including notifying the veteran 
what evidence he needs to submit and what 
evidence will be obtained by VA.

3. After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative, if any, should be 
furnished with a supplemental statement 
of the case, which includes both the old 
and new criteria, and they should be 
given the opportunity to respond thereto.   


Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to develop the record and accord the veteran 
due process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




